Citation Nr: 1709111	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating in excess of 10 percent for a traumatic brain injury (TBI).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diffuse stiffness and soreness in the muscles and joints.

6.  Entitlement to a total rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of May 2008 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the March 2008 rating decision, the RO, in part, granted an increased 50 percent disability rating for PTSD, granted a separate evaluation for headaches at an initial noncompensable evaluation, effective October 31, 2007 and denied service connection for bilateral hearing loss, tinnitus and for stiffness and soreness in the ankles, knees, hips, neck and jaw.

In the March 2013 rating decision, the RO granted service connection for a TBI at an initial 10 percent evaluation, effective October 31, 2007 and granted an increased 70 percent rating for PTSD, effective October 31, 2007.

The Board notes that the increase from 50 to 70 percent for PTSD did not constitute a full grant of the benefits sought.  Accordingly, the issue of entitlement to a rating in excess of 70 percent for PTSD remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for bilateral hearing loss and diffuse stiffness and soreness in the muscles and joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

2.  For the entire period of the appeal, the Veteran has had headaches due to the service-connected TBI and there is no evidence of multi-infarct dementia. 

3.  The Veteran's TBI has been characterized by no more than level 1 impairment in any of the facets of traumatic brain injury related to cognitive impairment and subjective symptoms and the traumatic brain injury is manifested by mild memory loss, occasionally inappropriate social interaction, mildly slowed motor activity at times, mild subjective symptoms, one or more neurobehavioral symptoms that do not interfere with workplace or social interaction, and with no evidence of impaired judgment, orientation, spacial orientation, communication or consciousness.

4.  The service-connected headaches are moderate in severity, last less than one day in duration, occur more than once a month, and do not cause characteristic prostrating attacks.

5.  Tinnitus has been shown to be etiologically related to military service.

6.  Effective October 31, 2007, the Veteran's service-connected disabilities meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8045 (2008); Diagnostic Code 8045 (2016). 

3.  From October 23, 2008, the criteria for a separate 10 percent rating, but no higher, for headaches due to TBI have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  Effective October 31, 2007, the criteria for TDIU have been met.  38 U.S.C.A. §§ 5110(a), 5107(b) (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a January 2008 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of February 2008, October 2009 and March 2015 VA examinations.  The February 2008, October 2009 and March 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  As such, the Board finds that the February 2008, October 2009 and March 2015 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board observes that additional records have been have been associated with the claims file since his claims were last adjudicated.  In January 2017, the Veteran waived initial Agency of Original Jurisdiction (AOJ) of the evidence.  Therefore, referral to the AOJ is not required.

Increased Ratings

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 
The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

A.  PTSD

The Veteran filed a claim for an increased rating for his service-connected PTSD which was received by VA in October 2007.  

In this case, the RO granted service connection for PTSD and assigned an initial 50 percent disability evaluation, effective October 31, 2007 under Diagnostic Code 9411.  As noted above, in September 2013, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 70 percent, effective October 31, 2007.

As a result, for the period under appeal, the Veteran's PTSD disability has been rated as 70 percent disabling under Diagnostic Code under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2016). 
The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

VA has changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

Factual Background and Analysis

A July 2007 correspondence from a psychiatrist at the Vet Center noted that the Veteran had a GAF score of 40 as he had some impairment in reality testing or communication, major impairment in several areas such as work, family relations, judgment, thinking or mood.  The psychiatrist indicated that the Veteran's PTSD symptoms had left him unable to function effectively in his prior work environment.  He was unable to tolerate the stresses associated with his previous position and the demands of interacting with others in an effective and efficient manner.  He was very isolated at home and had a minimal ability to interact with the demands at home.  The Veteran was incapable of returning to or functioning at his former place of employment.  There were no known accommodations that would permit him to function at his former position.  

On a January 2008 VA neuropsychological evaluation it was noted that the Veteran had re-experiencing, avoidance of activities, markedly diminished interests and activities, restricted range of affect, frequent difficulty sleeping and symptoms of increased arousal.  The Veteran was presently retired and was married to his wife of 33 years.  The Veteran was socially isolated but denied suicidal or homicidal ideation.  On examination he was casually dressed and appropriately groomed.  His speech was normal and his thought processes were circumstantial but goal directed.  He was oriented to time, person and place.  His attention and concentration were within normal limits.  The physician noted that the Veteran had longstanding, stable memory deficits that originated following a blast in Vietnam.  The evaluation demonstrated that the Veteran had a high level of intellectual functioning.  However, he also had neurocognitive decline from previous ability levels with the most likely contributing factor being the Veteran's history of a remote TBI.  The Veteran's neuropsychological weaknesses may be at least partially attributable to PTSD.  However, the PTSD symptoms originated after the onset of the reported cognitive difficulties and cannot fully account for the extent of impairments.  Despite his impairments, he continued to function at least within the average range for most abilities.  The results of the evaluation should not signal impairments of sufficient severity to reduce the Veteran's capacity to manage his daily affairs.  The Veteran was assessed a GAF score of 59.  The treating physician opined that the Veteran's cognitive symptoms were likely exacerbated by his psychiatric disorder.  

The Veteran underwent a VA examination in February 2008.  The examiner noted that the Veteran did not have any hospitalizations for his psychiatric condition.  The Veteran was currently married to his second wife.  He worked at VA until 2007 and had friends at work but not outside of work.  There was no history of suicide or violence/assaultiveness.  The Veteran reported that he had increased difficulty with sleep, was short tempered, had been fatigued, stopped socializing, had nightmares and startled easily.  

On examination, he was clean and appropriately dressed.  His speech was unremarkable and he was cooperative.  His mood was anxious, dysphoric and depressed.  He was intact to person, place and time.  His thought process and content were unremarkable.  He had no delusions.  His remote and recent memory were normal but his immediate memory was mildly impaired.  The Veteran was capable of managing his financial affairs.  The diagnosis was PTSD.  A GAF score of 55 was assigned.  The examiner noted that the Veteran had moderate to severe impairment occupationally and interpersonally.  The examiner noted that the Veteran had become increasingly more impaired since September 2001.  The Veteran had gotten more isolated socially and was having increased difficulty getting along with people at work.  He had difficulty sleeping and also had difficulty with concentration.  The examiner noted that the Veteran was unable to focus at work and he had increased difficulty at work due to an increase in irritability, and an inability to focus and concentrate.  

The Veteran underwent a VA examination for neurological disorders in February 2008.  The examiner noted that testing demonstrated average overall attentional intellectual functioning.  The examiner indicated that the Veteran's neuropsychological weaknesses may be at least partially attributable to PTSD, however, it was felt that the PTSD could not fully account for the extent of impairments.  
A March 2009 correspondence from a psychiatrist at the Vet Center noted that the Veteran had a GAF score of 45 and that he had become more isolative and was unemployable.  It was noted that the Veteran continued to experience severe PTSD symptoms which prevented him from interacting in a social setting.  

The Veteran underwent a VA TBI examination in October 2009.  The examiner noted that the Veteran's primary disability related to psychological dysfunction associated with PTSD and the ongoing severe symptoms from this condition.  Despite continuing psychological treatment for this condition, he had not achieved employability status.

An August 2011 correspondence from a psychiatrist at the Vet Center noted that the Veteran reported symptoms that were consistent with PTSD and depression.  The Veteran had difficulty sleeping, intrusive thoughts and memories and severe nightmares.  The Veteran was very anxious and had feelings of hopelessness along with feelings of guilt, hypervigilance, compulsiveness and reports of having no activities that brought him joy or satisfaction.  The Veteran was limited in his ability to venture outside of his home or to interact with the general public.  The psychiatrist indicated that the Veteran's PTSD definitely impacted/lowered his level of occupational and social functioning.  The diagnosis was PTSD and a GAF score of 50 was assessed.  

A February 2015 correspondence from a psychiatrist at the Vet Center noted that the Veteran presented as generally well-groomed and clean.  He was engaging during the interviews.  He demonstrated some impairment in memory and had difficulty sustaining concentration and focus.  The Veteran reported that since his retirement he had experienced a resurgence of his PTSD symptoms.  He had difficulties with sleep and maintained an isolative lifestyle.  He was inclined to minimize interaction with anyone socially and when he was working.  He had difficulty remembering names, numbers and other detailed items.  The psychiatrist noted that the Veteran was limited in his ability to venture outside of his home or to interact with the general public.  He had no social life per se and had withdrawn even more since leaving work.  He was unable to respond to the demands of being around people or attending social functions.  The Veteran's PTSD "grievously impacted his social and occupational functioning."  The psychiatrist noted that the Veteran had difficulty sleeping, intrusive thoughts and memories, severe nightmares, anxiousness, and feelings of hopelessness and guilt.  He was hypervigilant, guarded and compulsive as he checked and rechecked his environment to ensure safety.  He reported having no hobbies or activities that would otherwise bring him joy or satisfaction.  He was fearful of exposing himself and interacting with others.  The psychiatrist again indicated that the Veteran's PTSD had gravely impacted his social and occupational functioning.  As a result he has had a restricted and diminished quality of life.  A GAF score of 55 was assessed and it was noted that he had marked isolation, impairment with work and diminished resources.  

The Veteran underwent a VA examination in March 2015.  The examiner noted that the Veteran had a diagnosis of PTSD as well as a TBI and that it was not possible to differentiate portioned symptoms for the PTSD and TBI as they were interrelated and entwined with similar symptoms.  The examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  It was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder as the diagnoses are intertwined and interrelated with similar symptoms.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of mood and motivation, an inability to establish and maintain effective relationships, and mild memory loss such as forgetting names, directions or recent events.  The Veteran was capable of managing his own financial affairs.  The examiner opined that the Veteran was not functionally impaired as it related to the diagnoses and could perform physical and sedentary employment.  The Veteran appeared able to understand instructions if motivated to do so.  He was not reliably reasonable when dealing with others.  He appeared to be able to work if he was left alone and not told what to do.  If motivated, he was able to follow rules.  

After reviewing evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted.

While treatment records demonstrate that the Veteran experienced significant occupational and social impairment, at no point did any examiner or treating physician find that the Veteran's PTSD caused total occupational and social impairment, as is required for the assignment of a 100 percent rating. 

Notably, in a March 2009 correspondence, a psychiatrist at the Vet Center also noted that the Veteran had become more isolative, was unemployable and that he continued to experience severe PTSD symptoms which prevented him from interacting in a social setting.  

Additionally, in a February 2015 correspondence a psychiatrist at the Vet Center indicated that the Veteran's PTSD "grievously impacted" and "gravely impacted" his social and occupational functioning.   The Veteran had difficulty sleeping, intrusive thoughts and memories, severe nightmares, anxiousness, and feelings of hopelessness and guilt and reported having no hobbies or activities that would otherwise bring him joy or satisfaction.  

However, on VA examination in March 2015, the VA examiner specifically noted that the Veteran was capable of managing his own financial affairs and that he was not functionally impaired as it related to the diagnoses as he could perform physical and sedentary employment.  

The Board concludes that total social and occupational impairment is not demonstrated.  The Veteran reported being married twice and continues to be married to his second wife of over 30 years while the March 2015 VA examiner determined that the Veteran could manage his own finances and perform physical and sedentary employment.  

In not granting a 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms.  The evidence demonstrates that the Veteran experienced significant social and occupational impairment as a result of his PTSD to include an avoidance of crowds and social situations, a markedly diminished interest or participation in significant activities, an inability to establish and maintain effective relationships, being limited in his ability to venture outside of his home or to interact with the general public and being unable to respond to the demands of being around people or attending social functions.  He also spent most of his time at home and had memory difficulties such as forgetting names, directions or recent events that could not be differentiated as to whether they were a result of his PTSD or his TBI. 

As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private, VA treatment records, and VA examinations do not show a gross impairment in communication or thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene or disorientation to time or place.  Additionally, there are no reports of homicidal or suicidal ideation.  

The March 2015 VA examiner also indicated that the Veteran's social and occupational impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  This description corresponds squarely with the schedular requirements for the assignment of a 70 percent disability rating for PTSD under the General Rating Formula.  

The Board notes that during the course of the appeal, the lowest GAF score assigned was a 40 by a treatment provider in July 2007.  A GAF score of 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

However, multiple VA treatment reports also noted that the Veteran had no current auditory or visual hallucinations and he was oriented to person, place and time.  Moreover, the Veteran's most recent GAF scores range mostly between 50 and 59, indicative of moderate symptomatology. 

Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record does not reflect that the Veteran's symptomatology is so severe as to merit an increased 100 disability rating.  

The Board has considered the Veteran's contention regarding the severity of his PTSD to include his representative's November 2016 Appellate Brief where it was noted that the Veteran had "persistent anger issues."  

However, as detailed above, the objective clinical findings outweigh his subjective assertions as to whether he has total social and occupational impairment due to his PTSD.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 70 percent for PTSD must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

TDIU

The Board concludes that the Veteran is entitled to an effective date of October 31, 2007, the date 70 percent was assigned for PTSD, for his grant of TDIU.  The criteria under 38 C.F.R. § 4.16(a) for TDIU are met effective October 31, 2007.  After affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's service-connected disabilities, specifically PTSD, render him unemployable.  Accordingly, an effective date of October 31, 2007 for the grant of TDIU is warranted.  38 C.F.R. § 3.400; Rice v. Shinseki, 22 Vet. App. 447 (2009).

B.  TBI and Headaches

In the March 2008 rating decision, the RO granted a separate evaluation for headaches at an initial noncompensable evaluation, effective October 31, 2007 under Diagnostic Code 8100.  The March 2008 rating decision also, in part, granted an increased 50 percent disability rating for PTSD.  In April 2009, the Veteran filed a Notice of Disagreement (NOD) with the March 2008 rating decision to include his noncompensable evaluation for headaches and for his "PTSD and TBI" disabilities at their 50 percent evaluation.  

In a March 2013 rating decision, the RO granted service connection for a TBI at an initial 10 percent evaluation, effective October 31, 2007 under Diagnostic Code 8045.  

In a March 2013 Statement of the Case (SOC), the RO noted that they had discontinued the Veteran's separate noncompensable evaluation for his headaches as these symptoms were now included in the rating criteria for the 10 percent evaluation assigned for his now service-connected TBI.  The RO indicated that this was more advantageous for the Veteran and did not represent a severance of service connection.

Diagnostic Code 8045, effective prior to October 23, 2008, indicates that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Diagnostic Code 9304 refers to dementia due to head trauma.  See 38 C.F.R. §4.130, Diagnostic Code 9304.  Diagnostic Code 9304 uses the General Rating Formula for Mental Disorders.  
Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of traumatic brain injury (TBI).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  

Diagnostic Code 8045, effective from October 23, 2008, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation is also to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100- percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations cannot be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, separate evaluations are assigned for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2016).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2016).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a Diagnostic Code 8045, Note (3) (2016).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2016).

As noted above, the criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, as in this case where the claim was received at VA in October 2007 a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Factual Background and Analysis

On a VA January 2008 neuropsychological evaluation, the physician noted that the Veteran had longstanding, stable memory deficits that originated following a blast in Vietnam.  The Veteran reported that his most profound deficits were memorization and the inability to recall names.  The Veteran also reported that he had difficulty balancing in the shower.  The treating physician noted that the Veteran was independent in all activities of daily living and instrumental activities of daily living.  The Veteran reported that he currently experienced occasional moderate to severe headaches and that anger and stress were common triggers for his headaches.  He denied that anything in particular alleviated his headache pain.  The evaluation demonstrated that the Veteran had a high level of intellectual functioning.  However, he also had neurocognitive decline from previous ability levels with the most likely contributing factor was the Veteran's history of a remote TBI.  The Veteran's neuropsychological weaknesses may be at least partially attributable to PTSD.  However, the PTSD symptoms originated after the onset of the reported cognitive difficulties and cannot fully account for the extent of impairments.  Despite his impairments, he continued to function at least within the average range for most abilities.  The results of the evaluation should not signal impairments of sufficient severity to reduce the Veteran's capacity to manage his daily affairs.  

The Veteran underwent a VA examination for neurological disorders in February 2008.  The Veteran reported that he had 2 major types of headaches.  One started as tenderness in the right parietal area where he had a shrapnel injury.  He also had a more severe tension related bifrontal headache which occurred about once every 9 to 12 days.  With this type of headache, he had to stop what he was doing and sit down for about 3 to 5 hours until the headache passed.  He did report that he never had to take any sick days because of his headaches.  He reported symptoms of dizziness as he occasionally lost his balance when he was in the shower when visual sensory input was unavailable.  He reported that he had fallen or nearly fallen in the shower 5 to 6 times in the past 12 months.  He however denied any imbalance problems when he walked.  He also described fatigue which he described as sleepiness.  He had positive symptoms of cognitive problems as he had difficulties with remembering people's names and his own phone number.  He denied speech or swallowing issues and had no sensory changes.  He reported bilateral hearing problems and oral and dental problems since the blast injury.  

On examination, the Veteran was alert and oriented.  On gait testing he had a normal spontaneous heel and toe gait but had mild impairment on tandem gait.  He had an abnormal sway but no fall on Romberg testing.  On behavioral observations, thought processes were circumstantial but goal directed.  His judgment and insight were intact and he was oriented to person, place and time.  His nonverbal learning and memory was intact though perhaps below expectations given his estimated premorbid level of function.  The diagnosis was a history of a TBI with mild cognitive dysfunction.  The examiner noted that while there was an element of cognitive dysfunction related to the blast injury, the Veteran had compensated for it quite well and had achieved a high level of functionality.

The Veteran underwent a VA TBI examination in October 2009.  The Veteran reported experiencing 3 different kinds of headaches.  The first kind involved right occipital tenderness which was like neuralgia sometimes of a severity greater than 7/10.  These headaches happened on a daily occurrence.  The second kind of headache was in the right parietal region which was of cutting intensity of 7/10 on the pain scale.  He had these once every 10 days to 2 weeks.  He took ibuprofen and these headaches went away in about 15 to 20 minutes.  The third type of headache was like a sinus headache that occurred in the left frontal region.  These occurred about 4 or 5 times a month and they had the same intensity of pain as the other headaches.  There was a reduction in the frequency of these headaches when he was taking sinus medications.  He also took ibuprofen and these headaches went away in about 15 to 20 minutes.  The examiner noted that none of these headaches appeared to be incapacitating.  He was not forced to lie down in dark rooms and there was no associated nausea or vomiting.  There was no dizziness or vertigo but the Veteran described feeling lightheaded when he got up from a squatting position.  He had never had any loss of consciousness and there was no weakness or paralysis.  He described fatigue because of poor sleep but described no ongoing malaise.  There were no mobility problems.  There was no imbalance however the Veteran reported veering off when he walks if he was not paying attention.  There was definite difficulty with memory.  He denied decreased attention or difficulty concentrating.  The diagnosis was a history of a TBI in service with mild cognitive dysfunction associated with this injury.  The examiner noted that despite having cognitive dysfunction, the Veteran had compensated well for this dysfunction and had achieved a high level of functionality.  

An assessment of the ten facets of TBI-related cognitive impairment and subjective symptoms of TBI was made.  There was level 1 impairment in memory, concentration, attention, and executive functions (complaint of memory loss, attention, concentration and executive functions but without objective evidence on testing); normal judgment; level 4 impairment in social interaction (social interaction is inappropriate most or all of the time) but the examiner noted that this was primarily related to the Veteran's PTSD; normal orientation; normal motor activity; normal visual spatial orientation; level 1 impairment in subjective symptoms (mild subjective symptoms); level 4 impairment in neurobehavioral symptoms (one or more neurobehavioral symptoms that interfere with or preclude workplace, social interaction or both on most days) however the examiner indicated that this was from dysfunction related to his PTSD; normal communication; and normal consciousness.  The examiner determined that the Veteran was capable of managing his financial affairs as this was supported by the fact that he was currently managing investments in several IRA accounts and joint accounts.

The Veteran underwent a VA examination in March 2015.  The examiner noted that the Veteran had a diagnosis of migraine headaches including migraine variants.  The Veteran reported experiencing 3 different kinds of headaches with the worst ones occurring at night which awoke him from his sleep.  These headaches could become global, throbbing associated with nausea and vomiting as well as phono and phototopia and visual obscurations.  These lasted from 1 hour to 3 days and occurred 3 to 5 times a month.  The second type of headache was usually in the left temporal region and characterized as a dull ache while the third type of headache was throbbing and in the right frontal region.  Both of these types of headaches were variable in frequency.  The examiner noted that the Veteran experienced pulsating or throbbing head pain, pain localized on both sides of the head, pain on both sides of the head, and pain which worsened with physical activity.  Associated with his headaches, he experienced nausea, vomiting, sensitivity to light, sensitivity to sound and changes in vision.  The duration of his typical head pain lasted more than 2 days and was on both sides of his head.  The Veteran did not have characteristic prostrating attacks of migraine headache pain, did not have frequent prostrating and prolonged attacks of migraine headache pain, did not have prostrating attacks of non-migraine headache pain and did not have frequent prostrating and prolonged attacks of non-migraine headache pain.  The Veteran's headaches impacted his ability to work but he could perform general activities without significant restrictions.  The examiner noted that the neurologic examination was normal including reflexes.  The examiner also noted that the Veteran was not functionally impaired as it related to his headaches and could perform both physical and sedentary employment.  His mild to moderate headaches limited his focus and concentration during his functional activities.  When his headaches were more painful, he would need more rest.  His headaches did not prevent him from participating in employment activities.  

The Veteran underwent a VA TBI examination in March 2015.  An assessment of the ten facets of TBI-related cognitive impairment and subjective symptoms of TBI were made.  There was level 1 impairment in memory, concentration, attention, and executive functions (complaint of memory loss, attention, concentration and executive functions but without objective evidence on testing); normal judgment; level 1 impairment in social interaction (social interaction is occasionally inappropriate); normal orientation; level 1 impairment in motor activity (mildly slowed motor activity at times); normal visual spatial orientation; level 1 impairment in subjective symptoms (mild subjective symptoms); level 1 impairment in neurobehavioral symptoms (one or more neurobehavioral symptoms that do not interfere with workplace or social interaction); normal communication; and normal consciousness.  The Veteran's TBI residuals were his migraine headaches.  The Veteran's residuals of his TBI impacted his ability to work as he had mild memory loss and mild to moderate headaches that limited his performance and efficiency during his functional activities.  He could perform general activities without significant restrictions.  He would be limited in performing activities that required intensive and quick information processing.  The examiner indicated that the Veteran was able to perform both physical and sedentary employment based solely on the residuals of his TBI.  

	1. TBI

The Board has carefully reviewed the evidence of record and finds that a higher initial evaluation in excess of 10 percent is not warranted for the Veteran's TBI disability under the criteria of 38 C.F.R. § 4.124a Diagnostic Code 8045, effective prior to October 23, 2008.  An evaluation in excess of 10 percent is not warranted under the former provisions of Diagnostic Code 8045 because the evidence does not establish multi-infarct dementia associated with brain trauma.  There is clearly no evidence of multi-infarct dementia in the record as dementia was not diagnosed or detected on any treatment record or VA examination.  

The Board also finds that the preponderance of the evidence is also against the assignment of an initial disability evaluation in excess of 10 percent for the service-connected TBI under the revised provisions of Diagnostic Code 8045.  The Veteran's service-connected TBI more nearly approximates the criteria for a 10 percent evaluation under the revised provision of Diagnostic Code 8045.  

The medical evidence establishes no more than level 1 impairment attributable to the TBI in the following facets: memory, concentration, attention, and executive functions; social interaction, motor activity; subjective symptoms; and neurobehavioral symptoms.

Notably, the October 2009 TBI VA examiner indicated that the Veteran had level 4 impairment in social interaction (social interaction is inappropriate most or all of the time) and level 4 impairment in neurobehavioral symptoms (one or more neurobehavioral symptoms that interfere with or preclude workplace, social interaction or both on most days) which would result in an initial rating in excess of 10 percent.  However, the October 2009 examiner specifically noted that the Veteran's level 4 impairments in social interaction and neurobehavioral symptoms were from the dysfunction related to his PTSD.

The Board notes that service connection already has been established for the Veteran's PTSD and that evaluating the same manifestations of social interaction and neurobehavioral symptoms under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2016). 

As the October 2009 examiner specifically noted that the Veteran's level 4 impairments in social interaction and neurobehavioral symptoms have been attributed to his service-connected PTSD, this impairment is accounted for in the current 70 percent disability rating for the service-connected PTSD under Diagnostic Code 9411.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994). 
Accordingly, while the October 2009 VA examination demonstrated objective evidence on testing of social interaction and neurobehavioral symptoms which would warrant a level 4 assignment, as the social interaction and neurobehavioral symptoms are not related to his TBI, an initial rating in excess of 10 percent disability for social interaction and neurobehavioral symptoms under Diagnostic Code 8045 is not warranted.  

Notably, the Veteran's service-connected TBI is manifested by mild memory loss, occasionally inappropriate social interaction, mildly slowed motor activity at times, mild subjective symptoms, one or more neurobehavioral symptoms that do not interfere with workplace or social interaction, and with no evidence of impaired judgment, orientation, spacial orientation, communication or consciousness.

The medical evidence shows that the highest level of impairment for any facet attributed to the Veteran's TBI is level 1, which is the equivalent of a 10 percent disability evaluation.  Id.  Therefore, the Veteran's symptoms warrant an initial 10 percent evaluation and entitlement to an increased evaluation is not warranted as the preponderance of the evidence is against a rating higher than the current 10 percent for the Veteran's TBI disability.

	2. Headaches
 
The Board notes that the Veteran was initially assigned a 10 percent evaluation under the former Diagnostic Code 8045 for the subjective complaint of headaches.  Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As noted above, pyramiding, which is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2016).  Thus, a separate rating for the headaches due to TBI under Diagnostic Code 8100 in addition to the 10 percent rating under the former Diagnostic Code 8045 is not permitted. 

However, the Board finds that from October 23, 2008, a separate 10 percent rating is warranted for the headaches due to the TBI under Diagnostic Code 8100.  The revised provisions of Diagnostic Code 8045 allow for a separate rating for physical or neurological manifestations if these manifestations are not used to support the findings of the rating under Diagnostic Code 8045.  The Board finds that the 10 percent rating under the revised Diagnostic Code 8045 does not include the manifestation for headaches.  The 10 percent evaluation under the current criteria for rating TBI's is based on level 1 impairment in the following facets: memory, concentration, attention, and executive functions; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral symptoms; and communication and comprehension.  Thus, a separate 10 percent rating under Diagnostic Code 8100 for headaches is permitted.  See 38 C.F.R. §§ 4.14, 4.124a. 

The Board has considered the Veteran's headaches disability under Diagnostic Code 8100 for migraine headaches.  

Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 4.124a.  Neither VA regulations nor the Court have defined "prostrating." 38 C.F.R. § 4.124a.  For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The Board has carefully reviewed the evidence of record and finds that the competent and credible evidence supports the assignment of a 10 percent rating for the headaches due to TBI from October 23, 2008.  The competent and credible evidence shows that the headaches are manifested by headache pain in multiple areas of the head, sensitivity to light and sound, and headaches which last less than one day in duration and occur more than once a month. 

However, the Board finds that the weight of the evidence shows that the headaches are productive of moderate severity and are not prostrating.  The October 2009 VA examiner noted that none of the Veteran's headaches appeared to be incapacitating, his headaches went away in about 15 to 20 minutes after taking ibuprofen and that the Veteran was not forced to lie down in dark rooms.  The Veteran also indicated that he did not miss any work as a result of his headaches.  Meanwhile, the March 2015 VA examiner specifically determined that the Veteran did not have characteristic prostrating attacks or frequent prostrating and prolonged attacks of migraine and non-migraine headache pain and that the Veteran could still perform general activities without significant restrictions.  

As a result, the Board finds that the weight of the evidence does not show frequent and characteristic prostrating attacks occurring on an average once a month over the last several months to warrant a rating in excess of 10 percent under Diagnostic Code 8100.  Therefore, the Board concludes that the headache disorder more closely approximates a 10 percent rating, but no higher, under Diagnostic Code 8100. 

C.  All Disabilities

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD and TBI disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD, TBI and headaches were inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD, TBI and headaches and the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported PTSD symptoms such as avoidance, social isolation, anger, poor memory, and sleep disturbance.  However, these symptoms have not resulted in total social and occupational impairment.  

For his headache and TBI disability, there is no evidence of record of an exceptional or unusual clinical picture not already contemplated by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Codes 8100 and 8405.  As noted above the Veteran's headache symptoms demonstrated on his October 2009 and March 2015 VA examinations are consistent with his assigned 10 percent rating under Diagnostic Code 8100.  Similarly, the Veteran's TBI evaluation is based upon the highest level of severity for any facet as determined by examination and the overall evidence does not indicate that an initial rating in excess of 10 percent is warranted under Diagnostic Code 8045.  Thus, the Veteran's schedular rating was adequate to fully compensate him for the disabilities on appeal.  

Accordingly, as the evidence does not demonstrate that the Veteran's PTSD, TBI and headaches disabilities are productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Regarding the Veteran's tinnitus claim, the Board observes that the Veteran received the Combat Infantryman's Badge and is presumed exposed to hazardous noise while in service.  In a December 2012 correspondence, a private physician, Dr. Grenda, noted that "without question," the Veteran's tinnitus was a direct result of the extreme sound pressure level he was exposed to during an explosion during his service in Vietnam.  The Board finds service connection for tinnitus is warranted.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

A higher initial rating in excess of 10 percent for the service-connected TBI is denied. 

Effective October 23, 2008, a separate 10 percent disability rating, but no higher, for the service-connected headaches under Diagnostic Code 8100 is granted.

Entitlement to service connection for tinnitus is granted.

Effective October 31, 2007, entitlement to a total rating based on individual unemployability is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

VA is obligated to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
Regarding his bilateral hearing loss claim, the Veteran contends that he has current bilateral hearing loss as a result of his in-service noise exposure as he was exposed to machine gun fire as a machine gun assistant.  An October 2007 treatment report noted that the Veteran reported that he was also exposed to a significant number of incoming explosions at very close proximity during his combat.

The Veteran underwent a VA examination in February 2008.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military service.  The examiner noted that it was less likely than not that the Veteran's bilateral hearing loss was due to service given the normal hearing levels reported in the record just prior to the Veteran's release from active duty.

However, while the February 2008 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss disability was caused by or a result of military service, the negative nexus opinion that was provided appears to be based solely on the absence of documented hearing loss disability in the Veteran's service treatment records.  The Board finds that this examination is inadequate and that a remand is necessary for a new examination.  The absence of documented hearing loss is service is not fatal to a service connection claim for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
 
Additionally, as noted by the Veteran's representative in a November 2016 correspondence, in Hensley v. Brown, 5 Vet. App. 159 (1993) the Court stated that VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 159-60.  The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  

Regarding his claim for service connection for diffuse stiffness and soreness in the muscles and joints, the Board notes that the Veteran's service treatment records demonstrate that he presented with multiple complaints related to a February 1969 incident where he was hit by fragments by a hostile exploding rocket.

In a December 2012 correspondence, a private physician, Dr. Grenda, indicated that the Veteran had disc degeneration in the cervical spine as well as constant moderate pain and stiffness in his ankles, knees and hips bilaterally.  The private physician opined that it was more likely than not that the Veteran's current condition was a sequela to the injury he suffered during an explosion while serving in Vietnam.  The physician noted that the Veteran suffered a severe whiplash injury during the projectile explosion where his body was hurled across a bunker and slammed against a wall.  The physician opined that this extreme mechanism of the injury would certainly cause a significant amount of injury to the soft tissue and joint structures of the spine.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran has a current diffuse stiffness and soreness in the muscles and joints disability that is related to service.

Under these circumstances, the Board finds that specific VA examinations based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale is needed to resolve the claims of entitlement to service connection for bilateral hearing loss and diffuse stiffness and soreness in the muscles and joints.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:
1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present bilateral hearing loss.

The examiner should furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current hearing loss had its onset in service, or is related to his reported acoustic trauma in service.

Notably, the absence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present diffuse stiffness and soreness in the muscles and joints disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran has a current diffuse stiffness and soreness in the muscles and joints disability and if so, whether it is etiologically related to, or began during, his military service.  In making this determination, the examiner should specifically address the Dr. Grenda's December 2012 private opinion which found that it was more likely than not that the Veteran's current condition was a sequela to the injury he suffered while serving in Vietnam.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


